UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7889


WENDELL C. HELFRICK,

                Petitioner - Appellant,

          v.

BENJAMIN WRIGHT, Warden, River North Correctional Center;
MARK HERRING, Attorney General for the Commonwealth of
Virginia,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:14-cv-00577-JPJ-RSB)


Submitted:   February 25, 2016               Decided:    March 2, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Wendell C. Helfrick, Appellant Pro Se.     Elizabeth Catherine
Kiernan, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wendell C. Helfrick, a Virginia inmate, seeks to appeal the

district court’s order dismissing his 28 U.S.C. § 2254 (2012)

petition.       The district court entered the order on September 23,

2015,     but   Helfrick    did    not   file   his   notice      of   appeal    until

November 25.        See Houston v. Lack, 487 U.S. 266, 276 (1988)

(holding that prisoner’s notice of appeal is deemed filed on

date he delivered it to prison officials for mailing to court).

Helfrick’s notice of appeal is clearly untimely.                        See Fed. R.

App. P. 4(a)(1)(A).          In his notice, however, Helfrick moved the

court to excuse his late filing, stating that counsel did not

notify him of the order’s entry until November 24. *

      Under     Fed.   R.   App.    P.   4(a)(6),     the   district         court    may

reopen the time to file an appeal for a 14-day period if: (1)

the moving party did not receive notice of the entry of the

order within 21 days after entry; (2) a motion to reopen the

appeal     period   is     filed   within     180   days    after      the   order     is

entered or within 14 days after the movant receives notice of

the   entry,     whichever    is    earlier;    and   (3)    no     party     would    be

prejudiced.




      *Helfrick supports this assertion with a copy of the letter
from counsel.



                                          2
     We remand to the district court for the limited purpose of

determining whether Helfrick is entitled to have his time to

file an appeal reopened under Rule 4(a)(6).     The record, as

supplemented, will then be returned to this court for further

consideration.

                                                       REMANDED




                               3